Title: Enclosure III: Agreement on Fugitive Slaves, 7 August 1791
From: Seagrove, James
To: 


IIIAgreement on Fugitive Slaves

St. Augustine in Florida August 7th. 1791.

The beforementioned Commissioner on the part of the United States is of opinion,
That as the Government of East Florida does not chuse to be responsible for any fugitive Slaves from the United States, which in future may shelter themselves in this Province, it will be for the interest of their owners, that immediately on discovery they be confined in prison, there to remain until properly applied for.
In order to give as little trouble as possible to Government on this occasion, the Commissioner have agreed with George Fleming Esqr. of this City, to furnish such fugitive Slaves as may be confined in prison, with the usual allowance of provisions.
It is also understood by the Commissioner that in case any assistance should be required from the Soldiers or Sailors of this Government in conveying such Slaves to the frontier on the River St. Mary’s, there to be delivered up; that a reasonable gratification be allowed and paid by the person receiving them.

Js. Seagrove

